Citation Nr: 0004691	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-11 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for left maxillary 
fracture residuals on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to April 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for left ankle 
fracture and right shoulder impingement, both rated as 10 
percent disabling.  Service connection was also granted for 
fracture of the left medial femoral condyle; hemorrhoids; 
right ankle laxity status post strain; herniated nucleus 
pulpous C5-6; herpes simplex II and left maxillary fracture 
with left molar pain, all rated as noncompensable.  The RO 
denied service connection for gastroesophageal reflux 
disease.  

The veteran's notice of disagreement as to the assigned 
rating for left maxillary fracture with left molar pain, was 
received in October 1997.  A statement of the case was mailed 
to the veteran in January 1998.  The veteran's substantive 
appeal was received in August 1998.  

In the August 1998 substantive appeal and his December 1999 
travel board hearing, the veteran appears to have raised the 
claim of service connection for visual impairment of the left 
eye and headaches as secondary to service connected left 
maxillary fracture.  These matters are referred to the RO for 
development as deemed appropriate.


FINDING OF FACT

The veteran's service-connected left maxillary fracture 
residuals are primarily manifested by pain and difficulty 
chewing hard foods, with no evidence of displacement.



CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected left maxillary fracture residuals 
have not been met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.7, 4.150, Code 9916 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in September 1997, the RO granted 
service connection, and assigned a noncompensable rating, for 
left maxillary fracture with left molar pain based on service 
medical records and a June 1997 VA examination report which 
revealed the veteran had a history of left maxillary molar 
trauma as a result of a football injury.  Specifically, the 
examination report disclosed the veteran complained of 
intermittent pain since the injury.  He denied nasal 
congestion, postnasal drip, or facial pain over the sinuses.  
He also denied hoarseness, dysphagia, odynophagia, or 
otalgia.  The veteran reported persistent tooth pain in the 
left maxillary area.  

Examination revealed the external auditory canals were patent 
bilaterally.  The tympanic membranes were translucent and 
mobile bilaterally. The veteran's nose showed pink, moist 
mucosa with no evidence of polyps or discharge.  He had a 
slight septal deviation to the right with a septal spur on 
the right.  His oral cavity and oral pharynx were moist with 
no lesions.  The base of his tongue and hypopharynx were both 
clear.  His epiglottis was smooth with normal contour, and 
his vocal cords moved bilaterally and had no evidence of 
lesions.  His neck was supple and thin with no evidence of 
lymphadenopathy or masses.  X-rays of the sinuses showed no 
air-fluid levels, no sign of fracture, and no sign of mucosal 
thickening.  

An October 1997 treatment report from G. P. Quirk, D.D.S. 
indicates the veteran's primary complaint was of pressure 
under the cap of the left upper molar when blowing his nose.  
He reported pain two to three times a week in that area.  The 
veteran also reported that since the injury he could not chew 
anything on the left back maxillary molars.  The examination, 
which was done by visual and palpation without the benefit of 
X-rays, showed no evidence of left infra orbital paresthesia.  
On oral examination gross bite was described as "o.k." and 
tooth number 16 was erupted, small in size, slightly mobile, 
and the gingivae was inflamed.  Tooth number 15 had a large 
amalgam crown, was slightly mobile and the gingivae were 
inflamed.  Tooth number 14 had a restoration and inflamed 
gingivae.  There was no air leak into the mouth.  Skeletal 
findings revealed the left zygomatic arch and the left zygoma 
both had a definite depression as of a "healed" untreated 
fracture, moderate in nature.  The left orbital rim had a 
definite step as if it had been fractured, also moderate in 
nature.  There were no findings of displacement.  Under the 
heading vision, the examiner recorded "no # vision".  

VA outpatient treatment records dated in October 1998 show 
the extraction of teeth numbers 15 and 16.  On follow-up 
examination the veteran complained of multiple painful oral 
ulcerations of the lip and cheek.  He also complained of 
episodic headaches since the extractions.  There was no 
evidence of fever, swelling, drainage or sinus discharge.  
The extraction site was healing well with no sign of 
infection.  The clinical assessment was multiple painful 
aphous ulcers.  

On VA examination in June 1999, the veteran had no teeth pain 
on the left maxilla and no problems eating or speaking.  he 
had a facial scar approximately 2.5 centimeters in diameter 
on his right chin, hypertrophic in nature.  There was class 
III malocclusion, molar class III occlusion and a cuspid 
class I occlusion.  The centric occlusion was very stable.  
Temporomandibular joints were nontender and there were no 
clicks or crepitus present.  The veteran's right, left and 
protrusive excursions were all 100 percent normal.  The 
symmetry of his maxillary and mandibular arches was normal.  
There was no sign of displacement of any of the maxillary 
alveolus or evidence of a bony abnormality clinically.  
Missing restorable teeth: numbers 5 and 15.  Missing 
nonrestorable teeth: numbers 1 and 16.  Alloy fillings in 
teeth: numbers 3, 14, 17, 18, 19, 28, 30, 31, and 32.  There 
was a full grown crown on tooth number 2.  There were no 
neurological deficits in cranial nerves V, VII, X or XII.  
The veteran had healthy gingiva with no signs of chronic 
periodontal disease.  A panorex X-ray disclosed a root canal 
on tooth number 2.  There was a mild bony change generally 
around the teeth, probably secondary to previous periodontal 
disease.  There was no residual bony change, bone loss or 
change of bony architecture secondary to the left 
zygomaticomaxillary complex fracture.  There was no numbness 
to the veteran's face and no malocclusion to his teeth.  
There was no noticeable aesthetic deficit noted.  The veteran 
had extraction of teeth number 15 and 16, however this 
appeared to be secondary to decay and unrelated to the 
trauma.  

In December 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board.  He testified that he 
has not had any further problems with his teeth since the 
extraction but the bottom half of his jaw was tender since 
their removal.  He testified that he did have pain and 
difficulty chewing and therefore avoids chewing on the left 
side.


Analysis

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  That is, the Board 
finds that he has presented a plausible claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Since the appeal 
arose from the initial grant of service connection and the 
rating assigned therefrom, the Board has considered the 
application of "staged ratings," as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's left maxillary fracture residuals are currently 
evaluated as nocompensably disabling under Code 9916.  
Residuals of facial fractures do not have a specific 
diagnostic code under the Schedule, and the veteran's 
service-connected disorder is evaluated analogous to malunion 
or nonunion of the maxilla.  38 C.F.R. § 4.27 (1999).

The assigned noncompensable disability rating is for malunion 
or nonunion of the maxilla with slight displacement.  In 
order to warrant a 10 percent disability rating, the evidence 
would need to show malunion or nonunion of the maxilla with 
moderate displacement, and a 30 percent disability rating is 
warranted for malunion or nonunion of the maxilla with severe 
displacement.  38 C.F.R. § 4.150, Code 9916 (1999).

The veteran's primary complaint was of jaw tenderness and 
difficulty chewing hard foods such as ice.  He has no 
particular complaints regarding the maxilla or any other 
facial bone and otherwise denied any difficulty eating or 
speaking.  The Board acknowledges the pertinent findings 
shown at the June 1999 VA dental examination reveal class III 
malocclusion, molar class III occlusion and a cuspid class I 
occlusion.  Importantly, however, the examination results do 
not demonstrate moderate displacement.  In fact, the examiner 
specifically stated that there was no sign of displacement of 
any of the maxillary alveolus or evidence of a bony 
abnormality clinically.  Moreover, there was no evidence of 
residual bony change, bone loss or change of bony 
architecture secondary to the left zygomaticomaxillary 
complex fracture. 

The Board concludes that the service-connected left maxillary 
fracture residuals do not more nearly approximate the 
schedular criteria for the next higher evaluation, 10 
percent, since the clinical findings show that the veteran 
has no more than slight displacement of the maxilla.  38 
C.F.R. § 4.150, Code 9916 (1999).  The current level of 
disability shown is encompassed by the rating assigned and 
with due consideration to 38 C.F.R. § 4.7, a compensable 
evaluation is not warranted.

The Board has also considered the veteran's symptoms in the 
context of other diagnostic codes pertinent to disorders 
associated with the left maxillary fracture in order to 
determine if such symptoms warrant assignment of a 
compensable rating under such other codes.  However, as there 
is no evidence of chronic osteomyelitis; limitation of motion 
of the temporomandibular articulation; or loss or nonunion of 
the mandible, ramus, condyloid or coronoid process, hard 
palate, or maxilla, or loss of teeth due to the loss of 
substance of the maxilla or mandible, Board finds that an 
evaluation in excess of 10 percent is not warranted under 
alternative Codes.  See 38 C.F.R. § 4.150, Codes 9900 to 
9915.

The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.  The Board has also considered 
staged ratings, under Fenderson v. West, 12 Vet. App 119 
(1999), but concludes that they are not warranted as the 
veteran's left maxillary fracture residuals are not shown to 
have been more than noncompensable at any time since service 
separation.

The Board therefore finds that the preponderance of the 
evidence is against the claim for an increased rating for 
left maxillary fracture residuals and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1999).



ORDER

Entitlement to a compensable evaluation for left maxillary 
fracture residuals is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

